1
2
3
4
5
6
7                        UNITED STATES DISTRICT COURT
8
                        SOUTHERN DISTRICT OF CALIFORNIA
9
     SYLVESTER T. OLIVER,                             CASE NO. 17-cv-1-LAB (MDD)
10
                                       Plaintiff,
11                                                    ORDER GRANTING JOINT MOTION
                        vs.                           TO DISMISS [Dkts. 91]
12
     IRON WORKERS UNION LOCAL 229, et
13   al.,
14                                 Defendants.

15         The parties’ joint motion to dismiss is GRANTED. Dkt. 91. Plaintiff’s claims are
16   DISMISSED WITH PREJUDICE as to all Defendants, with each party to bear its own
17   costs and fees. FRCP 41(a). The clerk is directed to close the case.
18         IT IS SO ORDERED.
19   Dated: June 25, 2019
20                                                  HONORABLE LARRY ALAN BURNS
21                                                  Chief United States District Judge

22
23
24
25
26
27
28



                                                -1-
